Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	At the time of writing of the instant action on the merits, claims 1-24 stand as pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joseph C. Pastrana on 30 November 2021.
The application has been amended as follows: 

	1. – 24. (Cancelled)

	25. 	(New) A computerized user authentication method comprising:
	entering, by a user of a computing device, a user identification and a password;
	responsive to the entering, starting a software-driven digital stopwatch, the software-driven digital stopwatch operating on the computing device;
	acquiring, by the computing device, X-Axis values and Y-Axis values of a digital drawing being drawn by the user;
	stopping, by the user via an input device of the computing device, the software-driven digital stopwatch within a time range, and ending the acquiring;
	responsive to ending the acquiring, authenticating by a server device, the server device storing second X-Axis values, second Y-Axis values and an assigned time range, by performing: 

	(i) comparing the acquired X-Axis values and Y-Axis values against the second X-Axis values and the second Y-Axis values, respectively, and (ii) comparing the time range with the assigned time range.

	26.	(New) A computerized user authentication method comprising:
	initiating, by a user of a computing device, a software-driven digital stopwatch, while simultaneously scanning a digital drawing of the user, wherein: the software-driven digital stopwatch operates on the computing device and the digital drawing comprises a last segment after all other segments in the digital drawing;
	stopping by the user, via an input device of the computing device, the software-driven digital stopwatch at a time value;
	acquiring X-Axis values, Y-Axis values and the time value corresponding to the last segment;
	authenticating the user of the computing device, via a server device, based on the X-Axis values, the Y-Axis values and the time value corresponding to only the last segment;
	granting access to the server based on the authenticating the user.
Response to Arguments
	In view of the Examiner’s Amendment stated supra, the claim rejections under 35 USC 101 are withdrawn.

	In view of the Examiner’s Amendment stated supra, the claim rejections under 35 USC 112(b) are withdrawn.

supra, the claim rejections under 35 USC 103 are withdrawn.
Allowable Subject Matter
Claims 25 and 26 are allowed.
	The claims are directed to novel and non-obvious methods computerized user authentication methods.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435